      

Exhibit 10.2

 

NEITHER THIS CONVERTIBLE PROMISSORY NOTE NOR ANY OF THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

CONVERTIBLE PROMISSORY NOTE

 

$6,000,000

Number: PS-1

Date: May 1, 2017

Newark, New Jersey

 

FOR VALUE RECEIVED, ARKADOS GROUP, INC., a Delaware corporation ("Issuer"),
promises to pay to SOLBRIGHT RENEWABLE ENERGY, LLC, a South Carolina limited
liability company ("Lender), the principal sum of six million dollars
($6,000,000) together with interest from the date of this Note on the unpaid
principal balance, upon the terms and conditions specified below.  This Note is
issued pursuant to that certain Asset Purchase Agreement, dated as of the date
hereof, by and among Issuer and the Lender (the "Purchase Agreement").
 Additional rights of Lender are set forth in the Purchase Agreement.

 

1.Payment.

 

1.1         Maturity.  Subject to the provisions of Section 2 hereof relating to
the conversion of this Note, the outstanding principal balance of this Note,
together with interest accrued and unpaid to date, shall be due and payable upon
the earliest to occur of (i) the Maturity Date; or (ii) following an Event of
Default, upon demand by Lender (other than an Event of Default contemplated by
Section 4.3 or 4.4 hereof, in which case no demand shall be necessary).

 

1.2.        Interest.  This Note shall accrue simple interest, from the date
hereof until such principal is paid or converted as provided in Section 2, on
any unpaid principal balance at the rate of four percent (4%) per annum;
provided, however, to the extent permitted by law, upon the occurrence and
during the continuation of an Event of Default, this Note shall accrue simple
interest at a rate of twelve percent (12%) per annum.  Interest shall be
calculated on the basis of actual number of days elapsed based on a year of
three hundred sixty five (365) days. Interest shall be paid quarterly in arrears
commencing on May 1, 2017 and on the first Business Day of each August,
November, February and May thereafter.  Notwithstanding any provision in this
Note, it is the parties' intent not to contract for, charge or receive interest
at a rate that is greater than the maximum rate permissible by law that a court
of competent jurisdiction shall deem applicable hereto (which under applicable
law shall be deemed to be the laws relating to permissible rates of interest on
commercial loans).  If any interest payment due hereunder is determined to be in
excess of the legal maximum rate, then that portion of each interest payment
representing an amount in excess of the then legal maximum rate shall instead be
deemed a payment of principal and shall be applied against principal.

 



  1 

 

 

1.3.        Payments; Allocation of Payments.  Principal and interest are
payable in lawful money of the United States of America.  All payments shall be
credited first to interest, fees, costs and expenses then due and the remainder
to the principal amount of the Obligations. All payments shall be made at such
address as the Lender shall hereafter give to the Issuer by written notice made
in accordance with the provisions of this Note.

 

1.4.        Prepayment of the Note.  Except as provided in Section 1.5 below,
Issuer may not prepay all or any portion of the amount due under this Note
without the prior written consent of the Lender.

 

1.5         Prepayment of the Note with Prepayment Funds.

 

(A)         On the terms and conditions of this Section 1.5, the Issuer shall
prepay the Note in whole or in part (each such event, a “Company Prepayment”) in
the event Prepayment Funds are determined to exist for any fiscal quarter of the
Issuer.

 

(B)         The Issuer shall prepay the Note under this Section 1.5 from time to
time only if Prepayment Funds (as defined below) are available for such
prepayment by delivering a written notice thereof to the Lender (the “Company
Prepayment Notice” and the date the Lender receives such notice is referred to
as the “Company Prepayment Notice Date”).  The Company Prepayment Notice shall
(x) state the date on which the applicable Company Prepayment shall occur (each
a “Company Prepayment Date”) and (y) state the aggregate amount to be prepaid on
the Note, designating the amount to be paid towards satisfaction of all accrued
interest on the Note through the Company Prepayment Date and the amount to be
regarded as a repayment of the principal balance of the Note and (z) include a
detailed calculation of the amount of the Prepayment Funds available for such
quarter for the prepayment.

 

(C)         The Issuer shall determine no later than 20 days after the end of
each Issuer fiscal quarter if Prepayment Funds are available for a Company
Prepayment for such quarter, and if Prepayment Funds are deemed available, then
the Issuer shall send the Company Prepayment Notice to the Lender no later than
30 days after the end of the respective Issuer fiscal quarter.

 

(D)         Nothing in this Section 1.5 shall be construed to require or permit
the Issuer to prepay the Note if such prepayment would result in a violation of
law, including any violation of the Delaware General Corporation Law.

 



  2 

 

 

(E)         “Prepayment Funds” shall mean (a) during the period from the Closing
Date (as defined in the Purchase Agreement) until any and all amounts due under
the Buyer Promissory Note have been fully paid and the Buyer Promissory Note has
been extinguished, the amount that equals (i) 50% of the earnings before
interest, taxes, depreciation and amortization (“EBITDA”) of the “Business” (as
defined in the Purchase Agreement), calculated in accordance with generally
accepted accounting principles, for the last four quarters preceding the
Prepayment Funds calculation, minus (ii) the sum of all interest payments paid
by the Issuer to the Lender for the Note during the last 12 months preceding the
Prepayment Funds calculation, minus (iii) $1,200,000; and (b) during the period
from the date the Buyer Promissory Note has been extinguished until this Note
has been full paid and extinguished, the amount that equals (x) 100% of the
EBITDA of the “Business” (as defined in the Purchase Agreement), calculated in
accordance with generally accepted accounting principles, for the last four
quarters preceding the Prepayment Funds calculation, minus (y) the sum of all
interest payments paid by the Issuer to the Lender for the Note during the last
12 months preceding the Prepayment Funds calculation, minus (z) $1,200,000;
provided, however, since the Prepayment Funds calculation is intended to cover a
full twelve-month period, until the Prepayment Funds calculation period includes
a full twelve-month period after the Closing Date, the calculation of the
Prepayment Funds shall be adjusted for each of (a)(i) and (ii), and (b)(x) and
(y) above, by dividing the amount so calculated in such subsection by the number
of days between the Closing Date and the end of such calculation period, and
then multiplying such amount by 365.

 

2.Conversion.

 

2.1.        Automatic Conversion.  In the event that prior to the Maturity Date,
the Company Stockholder Approval is obtained and the filing of the Certificate
of Designation is deemed effective by the State of Delaware’s Secretary of
State, the Actual Conversion Amount shall be automatically converted, in whole
and not in part, without any further action of Lender, into shares of Series A
Preferred Stock on the date that the Certificate of Designation filing is deemed
effective.  The number of shares of Series A Preferred Stock to be issued to
Lender upon conversion pursuant to this Section 2.1 shall equal (i) the Actual
Conversion Amount, divided by (ii) the Conversion Price.  

 

2.2.        Delivery of Note and Share Certificates.  In connection with the
automatic conversion of the Actual Conversion Amount pursuant to Section 2.1,
the Lender agrees to deliver the original of this Note (or a notice to the
effect that the original Note has been lost, stolen or destroyed and an
agreement acceptable to the Issuer whereby the Lender agrees to indemnify the
Issuer from any loss incurred by it in connection with this Note) at the time of
automatic conversion for cancellation; provided, however, that upon satisfaction
of the conditions set forth in Section 2.1, this Note shall be deemed converted
and of no further force and effect, whether or not it is delivered for
cancellation as set forth in this sentence. Upon conversion of the Actual
Conversion Amount and delivery and surrender of this Note to Issuer duly
endorsed and marked cancelled and paid, Issuer shall issue and deliver to Lender
a certificate or certificates for the number of full shares of Series A
Preferred Stock to which Lender is entitled under the terms set forth in Section
2.1 and with legends required by applicable state and federal securities laws in
the opinion of counsel to the Issuer. No fractional shares shall be issued upon
conversion of this Note. In lieu of the Issuer issuing any fractional shares to
the Lender upon the conversion of this Note, the Issuer shall pay to Lender an
amount equal to the product obtained by multiplying the Conversion Price by the
fraction of a share not issued pursuant to the previous sentence. Issuer
covenants that all shares of Series A Preferred Stock issued upon conversion
will, upon issuance, be duly authorized and validly issued, fully paid and
non-assessable and free from all taxes, liens and charges caused or created by
Issuer with respect to the issuance thereof.

 



  3 

 

 

2.3.        Adjustment for Splits, Subdivisions or Combinations of Shares and
Stock Dividends.  Without limiting any provision of this Note, if the Issuer, at
any time after the date hereof, (1) pays a stock dividend on one or more classes
of its then outstanding shares of Series A Preferred Stock or otherwise makes a
distribution on any class of capital stock that is payable in shares of Series A
Preferred Stock, (2) subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its then outstanding
shares of Series A Preferred Stock into a larger number of shares or (3)
combines (by combination, reverse stock split or otherwise) one or more classes
of its then outstanding shares of Series A Preferred Stock into a smaller number
of shares, then in each such case the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Series A
Preferred Stock, as applicable, outstanding immediately before such event and of
which the denominator shall be the number of shares of Series A Preferred Stock,
as applicable, outstanding immediately after such event. Any adjustment made
pursuant to clause (1) of this paragraph shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution, and any adjustment pursuant to clause (2) or (3)
of this paragraph shall become effective immediately after the effective date of
such subdivision or combination. If any event requiring an adjustment under this
paragraph occurs during the period that a Conversion Price is used in any
calculation hereunder, then in such calculation such Conversion Price shall be
adjusted appropriately to reflect such event.

 

2.4         Adjustment for Fundamental Transactions. Prior to the consummation
of each Fundamental Transaction pursuant to which holders of shares of Series A
Preferred Stock are entitled to receive securities or other assets with respect
to or in exchange for shares of Series A Preferred Stock (a “Corporate Event”),
the Issuer shall make appropriate provision to insure that the Lender will
thereafter have the right to receive upon conversion of this Note at any time
after the consummation of the applicable Fundamental Transaction but prior to
the repayment in full of this Note, in lieu of the shares of the Series A
Preferred Stock (or other securities, cash, assets or other property) issuable
upon the conversion of this Note prior to such Fundamental Transaction, such
shares of stock, securities, cash, assets or any other property whatsoever
(including warrants or other purchase or subscription rights) which the Lender
would have been entitled to receive upon the happening of the applicable
Fundamental Transaction had this Note been converted immediately prior to the
applicable Fundamental Transaction (without regard to any limitations on the
conversion of this Note). Provision made pursuant to the preceding sentence
shall be in a form and substance reasonably satisfactory to the Lender. The
provisions of this Section 2.4 shall apply similarly and equally to successive
Fundamental Transactions and Corporate Events.

 

2.5         Notice of Adjustments. The Issuer shall promptly give written notice
of each adjustment of the Conversion Price or the number or type of shares of
Series A Preferred Stock or other securities or property issuable upon
conversion of this Note that is required under this Section 2. The notice shall
describe the adjustment or readjustment and show in reasonable detail the facts
on which the adjustment or readjustment is based.

 



  4 

 

 

2.6         No Change Necessary. The form of this Note may, but need not, be
changed because of any adjustment in the Conversion Price or in the number or
type of shares of Series A Preferred Stock issuable upon its conversion.

 

3.           Demand; Protest; Expenses.  Issuer waives demand, protest, notice
of protest, notice of default or dishonor, notice of payment and nonpayment,
notice of any default, diligence in collection and notices of intention to
accelerate maturity, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held by Lender on which Issuer may in any way be liable
and all other notices or demands relative to this instrument.

 

4.           Event of Default.  If there shall be any Event of Default
hereunder, at the option and upon the declaration of Lender and upon written
notice to Issuer (which declaration and notice shall not be required in the case
of an Event of Default under Section 4.3 or 4.4), this Note shall accelerate and
all principal and unpaid accrued interest shall become due and payable. Subject
to the provisions hereof, Lender shall have all rights and may exercise any
remedies available to it under law, successively or concurrently.  The
occurrence of any one or more of the following shall constitute an Event of
Default:

 

4.1.        Issuer fails to pay any principal, interest or other amount due
hereunder within five (5) business days after the date such payment is due and
payable;

 

4.2.        Issuer fails to perform any covenant under this Note in a timely
manner or any representation or warranty of Issuer hereunder shall be inaccurate
in any material respect when made;

 

4.3.        Issuer (i) applies for or consents to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property; (ii) is unable, or admits in writing its inability, to pay its
debts generally as they mature; (iii) makes a general assignment for the benefit
of its or any of its creditors; (iv) is dissolved or liquidated in full or in
part; (v) becomes insolvent (as such term may be defined or interpreted under
any applicable statute); (vi) commences a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consents to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it; or (vii) takes any action for the purpose of
effecting any of the foregoing;

 

4.4.        Proceedings for the appointment of a receiver, trustee, liquidator
or custodian of Issuer or of all or a substantial part of the property thereof,
or an involuntary case or other proceedings seeking liquidation, reorganization
or other relief with respect to Issuer or the debts thereof under any
bankruptcy, insolvency or other similar law or hereafter in effect are commenced
and an order for relief entered or such proceeding is not dismissed or
discharged within sixty (60) days of commencement;

 



  5 

 

 

4.5.        Issuer is in default under indebtedness of Issuer which in the
aggregate exceeds One Hundred Thousand Dollars ($100,000) or in the performance
of or compliance with any term of any evidence of any such indebtedness or of
any mortgage, indenture or other agreement relating thereto the effect of which
is to cause such indebtedness  to become due and payable before its stated
maturity or before its regularly scheduled dates of payment, and such default,
event or condition continues for more than the period of grace, if any,
specified therein and not waived pursuant thereto; provided, however, that for
purposes of this Section 4.5, indebtedness shall not include trade payables
arising in the ordinary course of the business of the Issuer;

 

4.6.        A Change of Control involving the Issuer occurs or any definitive
agreement that will result in a Change of Control of the Issuer is executed by
the Issuer.

 

4.7.        There occurs a material breach or an event of default by the Issuer
under this Note or under the Buyer Promissory Note.

 

5.           Definitions.  For the purposes hereof, in addition to the terms
defined elsewhere in this Note, (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement and (b) the
following terms shall have the following meanings:

 

5.1.        “Actual Conversion Amount” means all of the Balance actually
converted into Series A Preferred Stock pursuant to Section 2.1, on an Actual
Conversion Date, including, if accrued interest and expenses convert pursuant to
the terms of this Note, interest and expenses accrued through such Actual
Conversion Date and actually converted into Series A Preferred Stock; provided,
however, it is understood and agreed that the Lender shall have the option to
either include the accrued interest and expenses on this Note through the Actual
Conversion Date in the Actual Conversion Amount, or alternatively requiring the
payment by the Issuer of all accrued interest and expenses on this Note through
the Actual Conversion Date to the Lender by check or wire transfer on the Actual
Conversion Date, in which event such amounts shall not be included in the Actual
Conversion Amount.

 

5.2.        “Actual Conversion Date” means a date on which all of the Balance of
this Note is converted pursuant to Section 2.1.

 

5.3.        “Balance” means, at the applicable time, the sum of all then
outstanding principal of this Note, all then accrued but unpaid interest and all
other amounts then accrued but unpaid under this Note.

 

5.4.        “Buyer Promissory Note” means that certain 15% Secured Promissory
Note of even date hereof issued by the Issuer to Lender in connection with the
Purchase Agreement.

 

5.5         “Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of Series A 4% Convertible Preferred Stock
of the Issuer in the form attached as Exhibit A to this Note.

 



  6 

 

 

5.6.        “Change of Control” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Securities
Exchange Act of 1934, as amended) of effective control (whether through legal or
beneficial ownership of capital stock of the Issuer, by contract or otherwise)
of in excess of 50.1% of the voting securities of the Issuer, (b) the Issuer
merges into or consolidates with any other Person, or any Person merges into or
consolidates with the Issuer and, after giving effect to such transaction, the
stockholders of the Issuer immediately prior to such transaction own less than
50.1% of the aggregate voting power of the Issuer or the successor entity of
such transaction, or (c) the Issuer sells or transfers all or substantially all
of its assets to another Person and the stockholders of the Issuer immediately
prior to such transaction own less than 50.1% of the aggregate voting power of
the acquiring entity immediately after the transaction.

 

5.7         “Common Stock” means the Issuer’s common stock, par value $0.0001
per share.

 

5.8         “Company Stockholder Approval" means the approval of the Company’s
stockholders required under the Company’s constitution documents required to
allow the Company or its board of directors to establish the terms and
conditions of the Series A Preferred Stock.

 

5.9.        "Conversion Price" means $1.50 per share, as adjusted for stock
splits, stock dividends, recapitalizations, combinations and the like.

 

5.10.      “Fundamental Transaction” means that (i) the Issuer shall, directly
or indirectly, in one or more related transactions, (1) consolidate or merge
with or into (whether or not the Issuer is the surviving corporation) any other
Person, or (2) sell, lease, license, assign, transfer, convey or otherwise
dispose of all or substantially all of its respective properties or assets to
any other Person, or (3) allow any other Person to make a purchase, tender or
exchange offer that is accepted by the holders of more than 50% of the
outstanding shares of Voting Stock of the Issuer (not including any shares of
Voting Stock of the Issuer held by the Person or Persons making or party to, or
associated or affiliated with the Persons making or party to, such purchase,
tender or exchange offer), or (4) consummate a stock or share purchase agreement
or other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with any other Person
whereby such other Person acquires more than 50% of the outstanding shares of
Voting Stock of the Issuer (not including any shares of Voting Stock of the
Issuer held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination), or (5) reorganize,
recapitalize or reclassify the Series A Preferred Stock, or (ii) any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations promulgated thereunder) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of 50% of the aggregate ordinary voting power represented by issued
and outstanding Voting Stock of the Issuer.

 



  7 

 

 

5.11.      "Maturity Date" means July 31, 2018.

 

5.12.      "Obligations" means all debt, principal, interest, expenses and other
amounts owed to Lender by Issuer pursuant to this Note, whether absolute or
contingent, due or to become due, now existing or hereafter arising.

 

5.13.      “Person” shall mean an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

 

5.14.      "Series A Preferred Stock" means the Series A 4% Convertible
Preferred Stock of Issuer, $0.0001 par value per share.

 

5.15.      “Voting Stock” of a Person means capital stock of such Person of the
class or classes pursuant to which the holders thereof have the general voting
power to elect, or the general power to appoint, at least a majority of the
board of directors, managers or trustees of such Person (irrespective of whether
or not at the time capital stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).

 

6.           Amendment Provisions.  This Note may not be amended or modified,
nor may any of its terms be waived, except by written instruments signed by
Issuer and Lender.  No waivers of or exceptions to any term, condition or
provision of this Note, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such term, condition or
provision.

 

7.           Severability.  The invalidity or unenforceability of any provision
of this Note shall not affect the validity or enforceability of any other
provision of this Note.

 

8.           Transfer; Assignment; Binding Effect. This Note is binding upon the
successors and assigns of the Issuer and will inure to the benefit of the Lender
and its respective successors and permitted assigns; provided, however, that the
Issuer will not assign, delegate or otherwise transfer any of its respective
rights or obligations under this Note without the prior written consent of the
Lender. The Lender may not assign, participate, pledge, grant a security
interest in, or otherwise transfer all or any portion of its rights and
obligations under this Note without the prior written consent of the Issuer. If
the Issuer consents to any transfer, upon such transfer the Lender will notify
the Issuer and the Issuer will execute and deliver a new promissory note, in
substantially the form of this Note, to such permitted assign. Each new Note
issued upon any transfer of this Note shall bear a legend as to the applicable
restrictions on transferability to ensure compliance with the Securities Act,
unless in the opinion of counsel for the Issuer such legend is not required in
order to ensure compliance with the Securities Act. The Issuer may issue stop
transfer instructions to its transfer agent, if any, in connection with such
restrictions. Subject to the foregoing, transfers of this Note shall be
registered upon registration books maintained for such purpose by or on behalf
of the Issuer. Prior to presentation of this Note for registration of transfer,
the Issuer shall treat the registered holder hereof as the owner and holder of
this Note for the purpose of receiving all payments of principal and interest
hereon and for all other purposes whatsoever, whether or not this Note shall be
overdue and the Issuer shall not be affected by notice to the contrary.

 



  8 

 

 

9.           Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 15 of the Purchase Agreement titled “Notices.”

 

10.         No Rights as Stockholder.  This Note, as such, shall not entitle
Lender to any rights as a stockholder of Issuer. In the absence of conversion of
this Note into Series A Preferred Stock, no provisions of this Note, and no
enumeration of the rights or privileges of Lender, shall cause Lender to be a
stockholder of the Issuer as a result of the issuance of this Note.

 

11.         No Waiver; Remedies. No failure on the part of Lender or Issuer to
exercise, and no delay in exercising, any right hereunder will operate as a
waiver thereof; nor will any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided at law, in equity or otherwise.

 

12.         Governing Law.   This Note shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York for agreements to
be wholly performed therein, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding in the manner provided for the giving of notices in Section 9 and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. If any action at law
or in equity is necessary to enforce or interpret the terms of this Note, the
prevailing party will be entitled to reasonable attorneys' fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

 

13.         No Impairment.  Except and to the extent as waived or consented to
by Lender in accordance with Section 7 above, Issuer will not, by amendment of
its Certificate of Incorporation or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of any debt or equity
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by
Issuer, but will at all times in good faith assist in the carrying out of all
the provisions of this Note in order to protect the rights of Lender hereunder
against impairment.

 

14.         Further Assurances. From time to time, each of Issuer and Lender
will execute and deliver such additional documents and will provide such
additional information as may reasonably be required to carry out the terms of
this Note and any agreements executed in connection herewith.

 



  9 

 

 

15.         Lost or Mutilated Note.  In case this Note shall become mutilated or
defaced, or be destroyed, lost or stolen, the Issuer shall execute and deliver a
new note of like principal amount in exchange and substitution for the mutilated
or defaced Note, or in lieu of and in substitution for the destroyed, lost or
stolen Note.  In the case of a mutilated or defaced Note, the Lender shall
surrender such Note to the Issuer.  In the case of any destroyed, lost or stolen
Note, the Lender shall furnish to the Issuer: (i) evidence to its satisfaction
of the destruction, loss or theft of such Note and (ii) such security or
indemnity as may be reasonably required by the Issuer to hold the Issuer
harmless.

 

16.         Headings, Titles and Subtitles. The headings, titles and subtitles
herein are for convenience only, do not constitute a part of this Note and shall
not be deemed to limit or affect any of the provisions hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  10 

 

 

IN WITNESS WHEREOF, the Issuer has caused this Convertible Promissory Note to be
duly executed and delivered as of the date first above written.

 

ARKADOS GROUP, INC.         By: /s/ Terrence DeFranco   Name: Terrence DeFranco
  Title: President  

 

  11 

 

 

EXHIBIT A

TO

CONVERTIBLE PROMISSORY NOTE

 

FORM OF

CERTIFICATE OF DESIGNATION OF PREFERENCES, RIGHTS AND
LIMITATIONS OF SERIES A 4% CONVERTIBLE PREFERRED STOCK

     

Exhibit A to Convertible Promissory Note

 



   

